Citation Nr: 1338464	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  12-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from July 8, 2009, to December 6, 2012.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD for the period from December 7, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating effective from July 8, 2009.  In January 2013, the RO awarded a higher initial rating of 70 percent effective from December 7, 2012; however, the Veteran has continued his appeal for higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA paperless claims processing system includes records of VA treatment from August 2009 to January 2013.
 
The Veteran provided testimony at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.

During the pendency of the current appeal, the Veteran sought a total disability evaluation based on individual unemployability due to service connected disability (TDIU).  However, in January 2010, the Veteran submitted correspondence in which he asserted that he was withdrawing his claim for a TDIU until further notice.  Nevertheless, since that time, VA has received medical statements suggesting that the Veteran is unemployable, at least in part due to his service-connected PTSD.  In light of the above, the Board does not have sufficient information to establish jurisdiction over the issue of a TDIU as part and parcel of his claim for a higher initial rating for PTSD.  Therefore, the Agency of Original Jurisdiction should seek clarification from the Veteran as to whether it is his intention to submit a claim for a TDIU.

At his June 2013 Board hearing, the Veteran asserted a claim for service condition for traumatic brain injury based on two theories.  First, he asserted that he incurred a traumatic brain injury in Vietnam during the incident for which his second Purple Heart Medal was awarded.  See June 2013 Board hearing transcript (Tr.) at page 18.   Second, he averred that he would not have incurred a separate traumatic brain injury after service but for him going into a "combat reaction" and therefore being hit in the head during a post-service armed robbery.  See Tr. at 19.  Thus, it appears that the issue of entitlement to service connection for a traumatic brain injury may have been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his June 2013 Board hearing, the Veteran indicated he had recently been awarded Social Security Administration (SSA) disability benefits.  See Tr. at 26.  He has indicated that his SSA disability award was based in part on service-connected PTSD.  Therefore, the RO/AMC should seek to obtain the relevant records from SSA.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).      

Additionally, the RO should seek to obtain any additional potentially relevant records from VA or the Vet Center at which he received psychiatric care.  See 38 U.S.C.A. § 5103A(a)-(c); Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (Vet Center records considered constructively in possession of VA); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran identify all records of VA and non-VA health care providers who have treated him for his PTSD since July 2009. 

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should also include all potentially relevant VA treatment records for the period from January 2013 to the present and all potentially relevant Denver Vet Center records that have not been previously received (see Denver Vet Center letter dated in May 2013).

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.
 
2.  The RO/AMC should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining affording the Veteran a more recent VA examination, particularly if any newly obtained records suggest a possible worsening of his PTSD.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case 
and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

